Citation Nr: 0727182	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-36 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bipolar disorder 
with insomnia.

2.  Entitlement to service connection for a heart disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for migraine headaches.

5.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), gastritis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to October 
1979 and from July 1987 to September 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran testified before the 
undersigned at a Travel Board hearing in May 2007.  A 
transcript of this hearing is associated with the claims 
folder.  

At the beginning of the May 2007 Travel Board hearing, it was 
noted that the veteran was raising the issue of clear and 
unmistakable error in an August 2002 rating decision.  This 
matter is not currently developed or certified for appellate 
review.  Accordingly, it is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Correspondence dated in January 2002 shows that the veteran 
applied for benefits from the Social Security Administration 
(SSA).  It is unclear whether such benefits were ultimately 
awarded, but the medical records pertaining to this claim for 
benefits and any resulting decision may be relevant to the 
claims on appeal.  Therefore, the Board finds that additional 
records need to be obtained in this case.  See 38 C.F.R. 
§ 3.159(c)(1); Voerth v. West, 13 Vet. App. 117, 121 (1999) 
(holding that duty to assist includes the responsibility of 
VA to obtain any relevant records from the SSA); Baker v. 
West, 11 Vet. App. 163, 169 (1998) (holding that when VA is 
put on notice of SSA records prior to issuance of final 
decision, Board must seek to obtain records pursuant to 
section 5107(a) duty to assist).

The claims folder includes several private medical reports 
and VA medical records showing diagnoses of bipolar disorder.  
It appears that the veteran was first diagnosed with this 
disorder in April 1997.  Such evidence is competent evidence 
of a current disability.  The record also suggests that the 
veteran's psychiatric disorder may be related to her military 
service.  Service medical records show a normal psychiatric 
system on physical examination both at enlistment and 
separation from both periods of service, however a service 
medical record dated in September 1987 shows an assessment of 
adjustment disorder, based on anxiety following in-service 
surgeries.  Also, in a March 2007 VA outpatient treatment 
report the veteran's treating psychiatrist wrote:  "it is 
more likely than not that [the veteran's] bipolar disorder 
developed or was exacerbated while in active military 
service."  It appears from the physician's comments that the 
opinion was rendered based on some medical information and 
the veteran's own reports.  It does not seem that the 
physician had the benefit of reviewing the veteran's claims 
file and complete medical history.  Moreover, the physician 
indicated that further investigation was required "to 
determine matters regarding possible service connection."
 
The claims folder also includes several private medical 
reports and VA medical records showing diagnoses of several 
abdominal problems, including GERD, gastritis and complaints 
of abdominal pain.  Such evidence is competent evidence of a 
current disability.  The record also suggests that the 
veteran's abdominal disorder may be related to her military 
service.  Service medical records show a normal abdomen on 
physical examination both at enlistment and separation from 
both periods of service.  However, these records also show 
that the veteran underwent three abdominal area surgeries 
from July 1987 to September 1987; removal of right tube and 
ovary, appendectomy, and removal of a keloid scar.  These 
records also show complaints of gas pains, a history of 
esophageal stricture, and a possible diagnosis of gastritis.  
Also, in a May 2007 VA outpatient treatment report the 
veteran's treating physician opined that the veteran's 
current abdominal pain is more likely than not aggravated by 
her multiple past abdominal in-service surgeries.  It is 
unclear, however, whether the abdominal pain referenced in 
the May 2007 opinion is related to the GERD/gastritis issue 
on appeal.  It is also unclear whether the May 2007 opinion 
is based on a thorough review of the veteran's medical 
history or on her report of her own history alone.

In regard to the claims for service connection for a heart 
disorder, hypertension, and migraine headaches, the Board 
notes that the claims folder also includes several private 
medical reports and VA medical records showing diagnoses of 
each of these disabilities.  While there is no indication of 
any of these disorders in service, the veteran has alleged 
that these disorders are related to her service-connected low 
back and left ankle disorders.  Specifically, the veteran 
claims that the medications she takes for her low back and 
left ankle disorders have caused these disorders.  
Alternatively, the veteran has argued that these disorders 
are related to the medications she takes for her bipolar 
disorder, which is not yet service connected but is being 
remanded for an examination at this time.  Finally, the 
veteran has argued that these three disorders are the result 
of complications from the many surgeries during her second 
period of service.  The Board notes that the veteran has not 
yet been afforded a VA examination to determine the etiology 
of any of the claimed disorders.   

Given the above evidence and the uncertainty as to the 
etiology of the veteran's current disorders, on remand she 
should be afforded appropriate VA examinations to resolve 
these matters.  Medical expertise informed by full review of 
the history and appropriate testing and examination is 
required.

Accordingly, the case is REMANDED for the following action:



1.  Contact the Social Security 
Administration and obtain all records 
regarding the veteran's claim for Social 
Security Disability benefits in 
approximately January 2002, including a 
copy of the administrative decision and 
related medical records used for such a 
decision.  Once obtained, all documents 
must be permanently associated with the 
claims folder.  If these records are 
unobtainable, a negative reply must be 
noted in writing and associated with the 
claims folder.

2. Schedule the veteran for a VA 
psychiatric examination to determine 
whether the veteran's current bipolar 
disorder had its onset in service or is 
otherwise related to service.  
Specifically, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
the veteran's bipolar disorder had its 
onset in service, to include whether it is 
related to her multiple in-service 
surgeries from July 1987 to September 1987 
or any other in-service event.  The claims 
folder must be made available to the 
examiner for review.  The examiner is 
requested to provide an explanation as to 
all medical conclusions rendered, which is 
supported by references to evidence in the 
file and clinical findings.

The examiner's attention is specifically 
directed to a September 1987 service 
medical record showing an assessment of 
adjustment disorder, based on anxiety 
following in-service surgeries and a March 
2007 VA outpatient treatment report from 
the veteran's treating psychiatrist 
relating the veteran's bipolar disorder to 
her in-service surgeries.  

3.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of her GERD/abdominal disorder.  
Specifically, the examiner should opine to 
what extent the veteran's GERD/gastritis 
and abdominal pain are related to one 
another and provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater) that the veteran's 
GERD/abdominal disorder is related to her 
multiple in-service surgeries from July 
1987 to September 1987 or to any other 
event in service.  The claims folder must 
be made available to the examiner for 
review.  The examiner is requested to 
provide an explanation as to all medical 
conclusions rendered, which is supported by 
references to evidence in the file and 
clinical findings.

The examiner should specifically review the 
veteran's service medical records, 
including the service medical records from 
July 1987 to September 1987 showing 
complaints of gas pains, a history of 
esophageal stricture, and a possible 
diagnosis of gastritis and the May 2007 VA 
outpatient treatment report opining that 
the veteran's current abdominal pain is 
more likely than not aggravated by her 
multiple past abdominal in-service 
surgeries.

4.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of her heart disorder, 
hypertension, and migraine headaches.  
Specifically, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater) that 
the veteran's heart disorder, hypertension, 
and migraine headaches are proximately due 
to the medications the veteran is required 
to take for a service connected disability 
(i.e., the veteran's low back and left 
ankle disorders) or a non-service-connected 
disability (i.e., the veteran's bipolar 
disorder).  The examiner should also opine 
whether any of these disorders are related 
to her multiple in-service surgeries from 
July 1987 to September 1987 or any other 
event in service.   The claims folder must 
be made available to the examiner for 
review.  The examiner is requested to 
provide an explanation as to all medical 
conclusions rendered, which is supported by 
references to evidence in the file and 
clinical findings.

The examiner should specifically review the 
veteran's service medical records, 
including the service medical records from 
July 1987 to September 1987 showing 
multiple surgeries and current VA 
outpatient treatment records showing 
treatment for the above claimed disorders.  

4.  If the appellant fails to report to the 
scheduled examinations, obtain and 
associate with the record copies of any 
notice(s) of the date and time of the 
examination sent to the veteran by the 
pertinent VA medical facility.  

5.  After the development requested above 
has been completed to the extent possible, 
readjudicate the veteran's claims.  If the 
benefit sought continues to be denied, 
please issue a supplemental statement of 
the case (SSOC). Thereafter, if 
appropriate, the case should be returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



